Citation Nr: 0823635	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis, low back strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in October 2007 
when it was remanded for the veteran to be afforded a hearing 
before a Veterans Law Judge.  A Travel Board hearing was 
subsequently scheduled and held in March 2008.  The appellant 
testified at that time and the hearing transcript is of 
record.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative arthritis, 
low back strain is manifested by flexion limited to 75 
degrees.  

2.  There is no evidence of ankylosis, or of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  There is no evidence of 
physician prescribed periods of bed rest or more than mild 
symptomology of intevetertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for orthopedic manifestations of degenerative 
arthritis, low back strain have not been met.  38 U.S.C.A. §§ 
1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 3.321(b), 
4.25, 4.26, 4.71a, 4.123, 4.71a, Diagnostic Codes 5286, 5289, 
5291, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); and 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Higher Initial Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Service connection was established for degenerative 
arthritis, low back strain in September 2002, and a 10 
percent rating was established under 38 C.F.R. § 4.71a, DC 
5010-5237 effective July 1, 2001.  This appeal addresses the 
initial disability rating assigned for the veteran's service-
connected disability upon the award of service connection; 
therefore, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised. Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies. 
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria. But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002, after receipt of the veteran's 
current claim.  The change related to evaluating disabilities 
involving intervertebral disc syndrome (IVDS) under 
Diagnostic Code 5293.  The rating criteria pertaining to 
disabilities of the spine were amended again in August 2003, 
effective as of September 23, 2003. 68 Fed. Reg. 51,454 
(codified at 38 C.F.R. § 4.71a (2005), Diagnostic Codes 5235- 
5243 and accompanying notes).  This change amended all of the 
diagnostic codes used to evaluate disabilities of the spine. 
New rating criteria were also implemented.

Again, in evaluating the veteran's claim, the Board must 
analyze the various versions of rating criteria applicable to 
the veteran's claim.  See VAOPGCPREC 7-2003.  In a February 
2004 statement of the case, the veteran was provided notice 
of the amended regulations.  He also underwent VA 
examinations in December 2004, January 2005, and May 2006, 
and the severity of his disability was considered in light of 
the revised regulations in a December 2006 supplemental 
statement of the case.  Therefore, there is no prejudice to 
the veteran for the Board to consider these new regulations 
in this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


In December 2001, the veteran was afforded a VA Compensation 
and Pension (C&P) spine examination.  The veteran reported 
intermittent low back pain.  He indicated that he did not 
have a back problem at the time of the examination.  The 
veteran had no pain and no postural abnormalities.  The range 
of motion of the veteran's lumbar spine was noted as forward 
flexion of 95 degrees; lateral flexion of 40 degrees, 
bilaterally; rotation of 35 degrees, bilaterally; and 
extension of 35 degrees.  The musculature of the back was 
normal and no spasms or neurological abnormalities were 
found.  An x-ray of the lumbar spine showed minimal 
osteophyte formation at L5.  The examiner reported that the 
veteran's spine was normal.

In December 2001, the veteran was afforded a VA C&P nerves 
examination.  The veteran reported that he had back pain that 
did not radiate.  Upon examination, the veteran's motor 
system, tone, strength, coordination, station, and gait were 
all within the normal limits.  The straight leg raising test 
was negative, bilaterally, and knee and ankle jerks were 1+, 
bilaterally.  The examiner diagnosed the veteran with low 
back pain and strain syndrome. 

The veteran was treated for his low back pain form February 
to April 2002 by Dr. F.B., a private neurologist.  In March 
2002, Dr. F.B. reported that the veteran had diminished 
strength and senses in his left foot and diminished reflexes 
in the left ankle and that the veteran was unable to walk on 
the heel of his left foot.

In March 2002, the veteran underwent a magnetic resonance 
imaging (MRI) scan of the lumbar spine.  The MRI revealed 
mild decreased height of the L4-5 intervertebral disc.  The 
conus medullaris was normal in appearance and location 
without spinal cord compression.  There was minor to mild 
disc bulging at L4-5 with a mild superimposed posterior 
central disc protrusion at L5-S1.  There were minor to mild 
degenerative changes of the facet joints bilaterally at L4-
S1.  There were mild spurs at the superior and inferior 
margin of the L5-S1 disc herniation.  There were minor 
degenerative changes of the facet joints bilaterally at L3-4 
and mild degenerative changes of the facet joints bilaterally 
at the L5-S1.

In April 2002, Dr. F.B., reviewing the results of the MRI 
conducted in March 2003, rendered the opinion that the 
veteran's low back pain was due to radiculopathy.  The 
veteran reported pain shooting down to his buttock.

In June 2002, the veteran was examined by Dr. F.W., a private 
physician.  Dr. F.W. reported that the veteran had no 
symptoms of spinal cord compression by way of legs buckling, 
spasticity, or loss of bowel or bladder control.  Reviewing 
the March 2002 MRI, Dr. F.W. indicated that the veteran's 
lumbosacral spine was relatively unimpressive with some minor 
bulges at L4-5 but with no significant nerve root compression 
and no significant spinal stenosis.  Upon examination, the 
veteran had normal reflexes in the lower extremities and a 
negative straight leg test to 90 degrees.  Senses were fully 
intact upon examination, the veteran's toes were downgoing, 
and station and gait were normal.

In December 2004, the veteran was afforded a VA C&P spine 
examination.  The veteran reported nagging and constant pain; 
however, he did not report radiation of the pain.  His pain 
increased with bending and sitting.  The veteran indicated 
that he lifts weights, but cannot do sit-ups or crunches.  He 
reported that the range of motion is 40 percent of regular 
range of motion during flare-ups.  He stated that he missed 
two days of work in April 2004 because he had a severe 
episode requiring him to lie down for two days.  The veteran 
did not use any walking assist device and was able to walk 
two blocks.  He did not have any associated features such as 
fever, weight loss, or bowel or bladder complaints.  The 
veteran indicated that his cannot participate in sports due 
to his back pain and that he avoids driving more than two 
hours at a time.  Upon examination it was noted that the 
veteran had no scoliosis or kyphosis and that his posture was 
normal.  The veteran had spasm of the lumbar paraspinalis 
muscle and tenderness over the L4, L5 area.  Forward flexion 
was 75 degrees with pain.  Extension was 25 degrees with 
pain.  Right and left lateral flexion was 30 degrees without 
pain.  Rotation was 30 degrees, left and right, without pain.  
The veteran could stand on his toes.  No reduction of the 
range of motion was found due to pain, fatigue, or lack of 
coordination after repetitive motion.  An x-ray of the 
veteran's lumbar spine revealed minimal osteophyte formation 
and minimal right lumbar scoliosis.  The examiner diagnosed 
the veteran with low back strain.

In January 2005, the veteran was afforded a VA C&P brain and 
spinal cord examination.  The veteran reported constant low 
back pain without radiation down his legs.  The examiner 
noted that the MRI scan of the veteran's lumbar spine was 
mainly unremarkable with only minor bulges as L4-5, but with 
no significant root compression.  Upon examination the 
straight leg raising that was negative bilaterally and deep 
tendon reflexes were normal throughout.

In May 2006, the veteran was afforded a VA C&P spine 
examination.  The veteran reported tight pain, constant and 
moderate in intensity.  He did not report any radiation of 
the pain to the lower extremities.  The veteran stated that 
he gets flare-ups when he lifts weights or moves heavy items.  
The veteran reported two to three incapacitating episodes in 
the prior 12 months that each lasted two to three days.  Upon 
examination, forward flexion was 84 degrees without pain.  
Extension was 30 degrees with pain.  Lateral flexion was 30 
degrees to the right and left with pain.  Rotation was 30 
degrees to the right and left with pain.  No change in the 
range of motion was found with repetitive motion.  The motor 
and sensory examinations were negative.  The veteran could 
stand on his toes and heels.  An x-ray taken during the 
examination revealed no fracture, dislocation, osteolytic or 
osteoblastic disease.  There was minimal lateral osteophyte 
formation identified at L4.  The vertebral bodies were normal 
in height and intervertebral disc spaces were well-preserved.  
The examiner diagnosed the veteran with minimal degenerative 
changes.

In March 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  The veteran reported that he 
takes pills for his back pain when the pain flares-up.  He 
stated that he cannot sleep on his bed and instead sleeps on 
the couch because it is firmer.  He indicated that he can no 
longer play sports, including baseball and bowling, due to 
his back pain.  The veteran does not miss work due to his 
back pain and the pain does not radiate from his back down 
his legs.  The veteran indicated that he felt that the C&P 
examinations he received for his spine were cursory and one-
sided.

The Board notes that the veteran's C&P examinations were 
performed by a different examiner in December 2004 and May 
2006 than in January 2005 and each examiner thoroughly 
addressed the rating criteria.  The veteran has not alleged 
that the severity of his low back disorder has changed 
materially since May 2006.  38 C.F.R. § 3.159.  The Board 
finds that the examinations of record are sufficient to 
adjudicate the claim.

There is no indication in this case that the veteran has a 
bowel, bladder, or other separate neurological disability 
associated with his low back disability.  While the veteran's 
private physician Dr. F.B. noted diminished strength in the 
left foot and diminished left ankle reflexes, Dr. F.W., 
another private physician, found no symptoms of spinal cord 
compression in the legs.  The VA C&P examinations, dated in 
December 2001, December 2004, January 2005, and May 2006, 
also noted that the veteran's sensory and motor examinations 
were normal.  The examiner in January 2005 noted that the 
veteran's straight leg raise test and reflexes were normal 
bilaterally.  In addition, in his testimony before the 
undersigned Veterans Law Judge in March 2008, the veteran 
reported that he did not have any radiating pain down his 
lower extremities.  Accordingly, the preponderance of the 
evidence is against finding that the veteran has neurological 
symptoms associated with his low back disability that warrant 
a separate evaluation.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A. Analysis - Old Criteria

Prior to the September 26, 2003 changes in the criteria, 
disabilities manifested by limitation of motion in the lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Evaluations of 10, 20, and 40 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
lumbar spine.

Higher ratings were also available under DCs 5286, 5289, for 
varying degrees of ankylosis of the spine.  In this case, 
however, because the veteran's spine has at no point been 
fixed in one place, these ratings are not warranted.

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  A 20 percent rating was warranted if there was 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  The 
highest available schedular evaluation, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.

Diagnostic Code 5293 (in effect prior to September 23, 2002) 
provided ratings based on IVDS.  Postoperative IVDS that was 
cured was to be rated noncompensably (0 percent) disabling.  
Mild IVDS was to be rated 10 percent disabling.  Moderate 
IVDS with recurring attacks was to be rated 20 percent 
disabling.  Severe IVDS with recurring attacks with 
intermittent relief was to be rated 40 percent disabling.  
Pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, was to be rated 60 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) provided that IVDS 
(preoperatively or postoperatively) was to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  Diagnostic 
Code 5293 (in effect from September 23, 2002 through 
September 25, 2003) provided a 10 percent rating for IVDS 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating for IVDS with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating for IVDS with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating for IVDS 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a.

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided 
guidance in rating IVDS.  Note (1) provided that, for 
purposes of ratings under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Note (2) provide that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provide that, if IVDS is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, rate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
rating for that segment.  38 C.F.R. § 4.71a.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 38 
C.F.R. § 4.71a (2007).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria- 
"slight", "moderate", or "severe."

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2007).

In this case, an evaluation in excess of 10 percent disabling 
under the old criteria is not warranted based on the evidence 
of record.  The veteran did not have what could be 
characterized as moderate limitation of motion.  As discussed 
above, the medical evidence reveals that the veteran's range 
of motion was noted as normal in December 2001.  In December 
2004, the veteran's range of motion was reported as 75 
degrees of forward flexion; 25 degrees of extension; 30 
degrees of lateral flexion, bilaterally; and 30 degrees of 
rotation, bilaterally.  The veteran was noted to have minimal 
right scoliosis of the spine and no spasm upon extreme 
forward flexion in December 2004.  The later regulatory 
change on range of motion for the thoracolumbar spine 
characterize full flexion as to 90 degrees and provides for a 
20 percent evaluation where there is flexion to between 30 
and 60 degrees.  That regulation cannot be used to establish 
a higher evaluation prior to the effective date of the 
change.  However, the information provided with the change, 
and the perception of what constitutes a moderate disability, 
are of use in evaluating earlier evidence. The Board finds 
that the evidence of record demonstrates that the veteran did 
not have a moderate limitation of motion of his lumbar spine 
at any time.  Even in December 2004, he only lacked 15 
degrees of flexion and 5 degrees of extension.  Accordingly, 
the criteria for a 20 percent rating were not met under Code 
5292.  

In addition, the evidence did not show muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  In this case, the lateral 
spine motion was normal.  Prior to December 2004, there was 
no evidence of muscle spasms.  Accordingly, a 20 percent 
evaluation is not warranted under Code 5295.

The Board has considered whether a higher evaluation is 
warranted under the criteria pertaining to IVDS.  However, 
the veteran's symptoms most nearly approximated the criteria 
for mild IVDS and, therefore, the criteria for a rating in 
excess of 10 percent disabling were not met.  The medical 
records reveal that in December 2001, the veteran had no pain 
and no spasms.  The veteran was noted to have mildly 
decreased height with minor to mild disc bulging of the L4-5 
intervertebral disc in March 2002.  He was also noted to have 
mild superimposed posterior central disc protrusion at L5-S1.  
In June 2002 and January 2005, the veteran was noted to have 
minor bulges at L4-5.  The veteran, while reporting periods 
of incapacitation, has never been prescribed bed rest as 
treatment by a physician.  In light of the evidence showing 
only mild disc bulging/protrusion, the record does not show 
that the veteran's symptoms more nearly approximate those 
contemplated by a rating in excess of 10 percent disabling 
under Diagnostic Code 5293.

A higher evaluation based on the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 and DeLuca v. Brown, supra, is not 
warranted.  There is no objective evidence of increased pain, 
weakness, fatigability, or incoordination on repetitive 
motion that is not already contemplated by the veteran's 
rating.  

B. Analysis - New Criteria

As explained previously, the new criteria for back strain 
became effective in September 2003, and any award of an 
increase based on these new criteria can be effective only as 
early as the effective date of that change.

Under the applicable new criteria, a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine, a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 40 percent rating for favorable 
ankylosis of the entire thoracolumbar spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5).  In this case, there is no medical evidence 
establishing ankylosis of any portion of the veteran's 
spine, and there are none of the above symptoms indicative 
of unfavorable ankylosis.  Therefore, the criteria for the 
100, 50, or 40 percent ratings based on ankylosis are not 
met.  

The 40 percent rating also is available when forward flexion 
of the thoracolumbar spine is 30 degrees or less.  The 
criteria for a 30 percent rating are referable to the 
cervical spine only, and are therefore not applicable in this 
instance.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Diagnostic Code 5243 (effective September 26, 2003) provides 
that IVDS is to be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine, outlined 
above, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§  4.71a.

The veteran's currently assigned 10 percent rating is meant 
to compensate disability resulting in forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Based on the evidence of record, the record does not show 
that the veteran's symptoms more nearly approximate those 
contemplated by the higher ratings referable to orthopedic 
manifestations.  The veteran's flexion was limited to 75 
degrees, which is higher than the range contemplated by the 
criteria for a 20 percent rating (limitation to greater than 
30 degrees but not greater than 60 degrees).  While a 
December 2004 VA C&P examination revealed muscle spasm of the 
paraspinalis muscle and minimal right scoliosis there is no 
indication that the veteran's single reported muscle spasm 
resulted in his minimal right scoliosis.  Additionally, x-
rays taken in conjunction with the veteran's May 2006 VA C&P 
examination do not reveal any scoliosis and the examiner 
noted, after physical examination, that the veteran did not 
have scoliosis or kyphosis and had normal posture.

As noted above, although the veteran has reported 
incapacitating episodes lasting two to three days, the 
veteran has never been prescribed bed rest by a physician.  
Accordingly, the record does not show that the veteran's 
symptoms more nearly approximate those contemplated by rating 
in excess of 10 percent disabling under Diagnostic Code 5243.

Again, a higher evaluation is not warranted, even taking into 
consideration the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, supra.  There is no objective 
evidence of increased pain, weakness, fatigability, or 
incoordination on repetitive motion that is not already 
contemplated by the veteran's rating.  Specifically, 
objective evidence of adequate pathology for the level of 
pain the veteran has expressed in the record had not been 
shown.  

II. Extraschedular Consideration

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's degenerative arthritis, low back 
strain reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extra-schedular basis, and indeed, neither 
the veteran nor his representative have identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment.  Moreover, his degenerative arthritis, low back 
strain has not required any, let alone, frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2001 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained a VA outpatient 
treatment record dated in December 2001.  The veteran 
submitted private treatment records from Dr. F.B., dated from 
February 2002 to April 2002; Dr. F.W., dated in June 2002; 
University of Pennsylvania Health System, dated from January 
2002 to April 2002; and Health South, dated in July 2002; and 
was provided an opportunity to set forth his or her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in December 2001, December 2004, January 2005, 
and May 2006.  The veteran indicated in his testimony before 
the Board in March 2008 that he planned to be examined by his 
private physician shortly after the hearing.  The Board held 
the record open for 60 days for the veteran to submit any 
medical records associated with this examination.  No further 
medical evidence was submitted by the veteran subsequent to 
the hearing before the Board.    Neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis, low back strain is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


